


Exhibit 10.40

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into as of 
November 2, 2012, by and among Walker & Dunlop, Inc., a Maryland corporation
(the “Company” or the “Indemnitor”) and Michael D. Malone (the “Indemnitee”).

 

WHEREAS, the Indemnitee is a member of the Board of Directors of the Company and
in such capacity is performing a valuable service for the Company;

 

WHEREAS, Maryland law permits the Company to enter into contracts with its
officers or members of its Board of Directors with respect to indemnification
of, and advancement of expenses to, such persons;

 

WHEREAS, the Articles of Amendment and Restatement of the Company (the
“Charter”) provide that the Company shall indemnify and advance expenses to its
directors and officers to the maximum extent permitted by Maryland law in effect
from time to time;

 

WHEREAS, the Amended and Restated Bylaws of the Company (the “Bylaws”) provide
that each director and officer of the Company shall be indemnified by the
Company to the maximum extent permitted by Maryland law in effect from time to
time and shall be entitled to advancement of expenses consistent with Maryland
law; and

 

WHEREAS, to induce the Indemnitee to provide services to the Company as a member
of the Board of Directors, and to provide the Indemnitee with specific
contractual assurance that indemnification will be available to the Indemnitee
regardless of, among other things, any amendment to or revocation of the Charter
or the Bylaws, or any acquisition transaction relating to the Company, the
Indemnitor desires to provide the Indemnitee with protection against personal
liability as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Indemnitor and the Indemnitee hereby agree as follows:

 

1.                                      DEFINITIONS

 

For purposes of this Agreement:

 

(A)                               “Change in Control” shall have the definition
set forth in the Walker & Dunlop, Inc. 2010 Equity Incentive Plan, as amended.

 

(B)                               “Corporate Status” describes the status of a
person who is or was a director or officer of the Company or is or was serving
at the request of the Company

 

--------------------------------------------------------------------------------


 

as a director, officer, partner (limited or general), member, director, employee
or agent of any other foreign or domestic corporation, partnership, joint
venture, limited liability company, trust, other enterprise (whether conducted
for profit or not for profit) or employee benefit plan. The Company shall be
deemed to have requested the Indemnitee to serve an employee benefit plan where
the performance of the Indemnitee’s duties to the Company also imposes or
imposed duties on, or otherwise involves or involved services by, the Indemnitee
to the plan or participants or beneficiaries of the plan.

 

(C)                               “Expenses” shall include all attorneys’ and
paralegals’ fees, retainers, court costs, transcript costs, fees of experts,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, and all other disbursements
or expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, or being or
preparing to be a witness in a Proceeding.

 

(D)                               “Proceeding” includes any action, suit,
arbitration, alternate dispute resolution mechanism, investigation (including
any formal or informal internal investigation to which the Indemnitee is made a
party by reason of the Corporate Status of the Indemnitee), administrative
hearing, or any other proceeding, including appeals therefrom, whether civil,
criminal, administrative, or investigative, except one initiated by the
Indemnitee pursuant to paragraph 8 of this Agreement to enforce such
Indemnitee’s rights under this Agreement.

 

(E)                                “Special Legal Counsel” means a law firm, or
a member of a law firm, that is experienced in matters of corporate law and
neither presently is, or in the past two years has been, retained to represent
(i) the Indemnitor or the Indemnitee in any matter material to either such
party, or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder.

 

2.                                      INDEMNIFICATION

 

The Indemnitee shall be entitled to the rights of indemnification provided in
this paragraph 2 and under applicable law, the Charter, the Bylaws, any other
agreement, a vote of stockholders or resolution of the Board of Directors or
otherwise if, by reason of such Indemnitee’s Corporate Status, such Indemnitee
is, or is threatened to be made, a party to any threatened, pending, or
completed Proceeding, including a Proceeding by or in the right of the Company. 
Unless prohibited by paragraph 13 hereof and subject to the other provisions of
this Agreement, the Indemnitee shall be indemnified hereunder, to the maximum
extent permitted by Maryland law in effect from time to time, against judgments,
penalties, fines and settlements and reasonable Expenses actually incurred by or
on behalf of such Indemnitee in connection with such Proceeding or any claim,
issue or matter therein;

 

2

--------------------------------------------------------------------------------


 

provided, however, that if such Proceeding was initiated by or in the right of
the Company, indemnification may not be made in respect of such Proceeding if
the Indemnitee shall have been finally adjudged to be liable to the Company. 
For purposes of this paragraph 2, excise taxes assessed on the Indemnitee with
respect to an employee benefit plan pursuant to applicable law shall be deemed
fines.

 

3.                                      INDEMNIFICATION FOR EXPENSES IN CERTAIN
CIRCUMSTANCES

 

(A)                               Without limiting the effect of any other
provision of this Agreement (including the Indemnitee’s rights to
indemnification under paragraph 2 and advancement of expenses under paragraph
4), without regard to whether the Indemnitee is entitled to indemnification
under paragraph 2 and without regard to the provisions of paragraph 6 hereof, to
the extent that the Indemnitee is successful, on the merits or otherwise, in any
Proceeding to which the Indemnitee is a party by reason of such Indemnitee’s
Corporate Status, such Indemnitee shall be indemnified against all reasonable
Expenses actually incurred by or on behalf of such Indemnitee in connection
therewith. (1)

 

(B)                           If the Indemnitee is not wholly successful in such
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues, or matters in such Proceeding, the Indemnitor
shall indemnify the Indemnitee against all reasonable Expenses actually incurred
by or on behalf of such Indemnitee in connection with each successfully resolved
claim, issue or matter.

 

(C)                               For purposes of this paragraph (3) and without
limitation, the termination of any claim, issue or matter in such Proceeding by
dismissal, with or without prejudice, shall be deemed to be a successful result
as to such claim, issue or matter.

 

4.                                      ADVANCEMENT OF EXPENSES

 

Notwithstanding anything in this Agreement to the contrary, but subject to
paragraph 13 hereof, if the Indemnitee is or was or becomes a party to or is
otherwise involved in any Proceeding (including as a witness), or is or was
threatened to be made a party to or a participant (including as a witness) in
any such Proceeding, by reason of the Indemnitee’s Corporate Status, or by
reason of (or arising in part out of) any actual or alleged event or occurrence
related to the Indemnitee’s Corporate Status, or by reason of any actual or
alleged act or omission on the part of the Indemnitee taken or omitted in or
relating to the Indemnitee’s Corporate Status, then the Indemnitor shall advance
all reasonable Expenses

 

--------------------------------------------------------------------------------

(1)                                 Note: paragraph 3(a) recites the statutory
requirement to indemnify for expenses in a successful proceeding, unless limited
by charter.  Paragraph 2 provides for mandatory indemnification, including for
expenses, to the maximum extent provided by Maryland law and the charter and
by-laws of the Corporation.

 

3

--------------------------------------------------------------------------------


 

incurred by the Indemnitee in connection with any such Proceeding within twenty
(20) days after the receipt by the Indemnitor of a statement from the Indemnitee
requesting such advance from time to time, whether prior to or after final
disposition of such Proceeding; provided that, such statement shall reasonably
evidence the Expenses incurred or to be incurred by the Indemnitee and shall
include or be preceded or accompanied by (i) a written affirmation by the
Indemnitee of the Indemnitee’s good faith belief that the standard of conduct
necessary for indemnification by the Indemnitor as authorized by this Agreement
has been met and (ii) a written undertaking by or on behalf of the Indemnitee to
repay the amounts advanced if it should ultimately be determined that the
standard of conduct has not been met.  The undertaking required by clause
(ii) of the immediately preceding sentence shall be an unlimited general
obligation of the Indemnitee but need not be secured and may be accepted without
reference to financial ability to make the repayment.

 

5.                                      WITNESS EXPENSES

 

Notwithstanding any other provision of this Agreement, to the extent that the
Indemnitee is, by reason of such Indemnitee’s Corporate Status, a witness for
any reason in any Proceeding to which such Indemnitee is not a named defendant
or respondent, such Indemnitee shall be indemnified by the Indemnitor against
all Expenses actually incurred by or on behalf of such Indemnitee in connection
therewith.

 

6.                                      DETERMINATION OF ENTITLEMENT TO AND
AUTHORIZATION OF INDEMNIFICATION

 

(A)                               To obtain indemnification under this
Agreement, the Indemnitee shall submit to the Indemnitor a written request,
including therewith such documentation and information reasonably necessary to
determine whether and to what extent the Indemnitee is entitled to
indemnification.

 

(B)                               Indemnification under this Agreement may not
be made unless authorized for a specific Proceeding after a determination has
been made in accordance with this paragraph 6(B) that indemnification of the
Indemnitee is permissible in the circumstances because the Indemnitee has met
the following standard of conduct: the Indemnitor shall indemnify the Indemnitee
in accordance with the provisions of paragraph 2 hereof, unless it is
established that: (a) the act or omission of the Indemnitee was material to the
matter giving rise to the Proceeding and (x) was committed in bad faith or
(y) was the result of active and deliberate dishonesty; (b) the Indemnitee
actually received an improper personal benefit in money, property or services;
or (c) in the case of any criminal proceeding, the Indemnitee had reasonable
cause to believe that the act or omission was unlawful.  Upon receipt by the
Indemnitor of the Indemnitee’s written request for indemnification pursuant to
subparagraph 6(A), a determination as to whether the applicable standard of
conduct has been met shall be made within the period specified in paragraph
6(E):  (i) if a

 

4

--------------------------------------------------------------------------------


 

Change in Control shall have occurred, by Special Legal Counsel in a written
opinion to the Board of Directors, a copy of which shall be delivered to the
Indemnitee, with Special Legal Counsel selected by the Indemnitee (the
Indemnitee shall give prompt written notice to the Indemnitor advising the
Indemnitor of the identity of the Special Legal Counsel so selected); or (ii) if
a Change in Control shall not have occurred, (A) by the Board of Directors by a
majority vote of a quorum consisting of directors not, at the time, parties to
the Proceeding, or, if such quorum cannot be obtained, then by a majority vote
of a committee of the Board of Directors consisting solely of two or more
directors not, at the time, parties to such Proceeding and who were duly
designated to act in the matter by a majority vote of the full Board of
Directors in which the designated directors who are parties may participate,
(B) if the requisite quorum of the full Board of Directors cannot be obtained
therefor and the committee cannot be established (or, even if such quorum is
obtainable or such committee can be established, if such quorum or committee so
directs), by Special Legal Counsel in a written opinion to the Board of
Directors, a copy of which shall be delivered to Indemnitee, with Special Legal
Counsel selected by the Board of Directors or a committee of the Board of
Directors by vote as set forth in clause (ii)(A) of this paragraph 6(B) (or, if
the requisite quorum of the full Board of Directors cannot be obtained therefor
and the committee cannot be established, by a majority of the full Board of
Directors in which directors who are parties to the Proceeding may participate)
(if the Indemnitor selects Special Legal Counsel to make the determination under
this clause (ii), the Indemnitor shall give prompt written notice to the
Indemnitee advising him or her of the identity of the Special Legal Counsel so
selected) or (C) if so directed by a majority of the members of the Board of
Directors, by the stockholders of the Company.  If it is so determined that the
Indemnitee is entitled to indemnification, payment to the Indemnitee shall be
made within ten (10) days after such determination. Authorization of
indemnification and determination as to reasonableness of Expenses shall be made
in the same manner as the determination that indemnification is permissible.
However, if the determination that indemnification is permissible is made by
Special Legal Counsel under clause (ii)(B) above, authorization of
indemnification and determination as to reasonableness of Expenses shall be made
in the manner specified under clause (ii)(B) above for the selection of such
Special Legal Counsel.

 

(C)                               The Indemnitee shall cooperate with the person
or entity making such determination with respect to the Indemnitee’s entitlement
to indemnification, including providing upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to the Indemnitee and reasonably
necessary to such determination.  Any reasonable costs or expenses (including
reasonable attorneys’ fees and disbursements) incurred by the Indemnitee in

 

5

--------------------------------------------------------------------------------


 

so cooperating shall be borne by the Indemnitor (irrespective of the
determination as to the Indemnitee’s entitlement to indemnification) and the
Indemnitor hereby indemnifies and agrees to hold the Indemnitee harmless
therefrom.

 

(D)                               In the event the determination of entitlement
to indemnification is to be made by Special Legal Counsel pursuant to paragraph
6(B) hereof, the Indemnitee, or the Indemnitor, as the case may be, may, within
seven days after such written notice of selection shall have been given, deliver
to the Indemnitor or to the Indemnitee, as the case may be, a written objection
to such selection.  Such objection may be asserted only on the grounds that the
Special Legal Counsel so selected does not meet the requirements of “Special
Legal Counsel” as defined in paragraph 1 of this Agreement.  If such written
objection is made, the Special Legal Counsel so selected may not serve as
Special Legal Counsel until a court has determined that such objection is
without merit.  If, within twenty (20) days after submission by the Indemnitee
of a written request for indemnification pursuant to paragraph 6(A) hereof, no
Special Legal Counsel shall have been selected or, if selected, shall have been
objected to, either the Indemnitor or the Indemnitee may petition a court for
resolution of any objection which shall have been made by the Indemnitor or the
Indemnitee to the other’s selection of Special Legal Counsel and/or for the
appointment as Special Legal Counsel of a person selected by the court or by
such other person as the court shall designate, and the person with respect to
whom an objection is so resolved or the person so appointed shall act as Special
Legal Counsel under paragraph 6(B) hereof.  The Indemnitor shall pay all
reasonable fees and expenses of Special Legal Counsel incurred in connection
with acting pursuant to paragraph 6(B) hereof, and all reasonable fees and
expenses incident to the selection of such Special Legal Counsel pursuant to
this paragraph 6(D).  In the event that a determination of entitlement to
indemnification is to be made by Special Legal Counsel and such determination
shall not have been made and delivered in a written opinion within ninety (90)
days after the receipt by the Indemnitor of the Indemnitee’s request in
accordance with paragraph 6(A), upon the due commencement of any judicial
proceeding in accordance with paragraph 8(A) of this Agreement, Special Legal
Counsel shall be discharged and relieved of any further responsibility in such
capacity.

 

(E)                                If the person or entity making the
determination whether the Indemnitee is entitled to indemnification shall not
have made a determination within forty-five (45) days after receipt by the
Indemnitor of the request therefor, the requisite determination of entitlement
to indemnification shall be deemed to have been made and the Indemnitee shall be
entitled to such indemnification, absent:  (i) a misstatement by the Indemnitee
of a material fact, or an omission of a material fact necessary to make the
Indemnitee’s statement not materially

 

6

--------------------------------------------------------------------------------


 

misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law.  Such 45-day period
may be extended for a reasonable time, not to exceed an additional fifteen (15)
days, if the person or entity making said determination in good faith requires
additional time for the obtaining or evaluating of documentation and/or
information relating thereto.  The foregoing provisions of this paragraph
6(E) shall not apply: (i) if the determination of entitlement to indemnification
is to be made by the stockholders and if within fifteen (15) days after receipt
by the Indemnitor of the request for such determination the Board of Directors
resolves to submit such determination to the stockholders for consideration at
an annual or special meeting thereof to be held within seventy-five (75) days
after such receipt and such determination is made at such meeting, or (ii) if
the determination of entitlement to indemnification is to be made by Special
Legal Counsel pursuant to paragraph 6(B) of this Agreement.

 

7.                                      PRESUMPTIONS

 

(A)                               In making a determination with respect to
entitlement or authorization of indemnification hereunder, the person or entity
making such determination shall presume that the Indemnitee is entitled to
indemnification under this Agreement and the Indemnitor shall have the burden of
proof to overcome such presumption.

 

(B)                               The termination of any Proceeding by
conviction, or upon a plea of nolo contendere or its equivalent, or an entry of
an order of probation prior to judgment, creates a rebuttable presumption that
the Indemnitee did not meet the requisite standard of conduct described herein
for indemnification.

 

8.                                      REMEDIES

 

(A)                               In the event that:  (i) a determination is
made in accordance with the provisions of paragraph 6 that the Indemnitee is not
entitled to indemnification under this Agreement, or (ii) advancement of
reasonable Expenses is not timely made pursuant to this Agreement, or
(iii) payment of indemnification due the Indemnitee under this Agreement is not
timely made, the Indemnitee shall be entitled to an adjudication in an
appropriate court of competent jurisdiction of such Indemnitee’s entitlement to
such indemnification or advancement of Expenses.

 

(B)                               In the event that a determination shall have
been made pursuant to paragraph 6 of this Agreement that the Indemnitee is not
entitled to indemnification, any judicial proceeding commenced pursuant to this
paragraph 8 shall be conducted in all respects as a de novo trial on the
merits.  The fact that a determination had been made earlier pursuant to
paragraph 6 of this

 

7

--------------------------------------------------------------------------------

 

 

Agreement that the Indemnitee was not entitled to indemnification shall not be
taken into account in any judicial proceeding commenced pursuant to this
paragraph 8 and the Indemnitee shall not be prejudiced in any way by reason of
that adverse determination.  In any judicial proceeding commenced pursuant to
this paragraph 8, the Indemnitor shall have the burden of proving that the
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be.

 

(C)                               If a determination shall have been made or
deemed to have been made pursuant to this Agreement that the Indemnitee is
entitled to indemnification, the Indemnitor shall be bound by such determination
in any judicial proceeding commenced pursuant to this paragraph 8, absent:  (i)
a misstatement by the Indemnitee of a material fact, or an omission of a
material fact necessary to make the Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law.

 

(D)                               The Indemnitor shall be precluded from
asserting in any judicial proceeding commenced pursuant to this paragraph 8 that
the procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court that the Indemnitor is bound
by all the provisions of this Agreement.

 

(E)                                In the event that the Indemnitee, pursuant to
this paragraph 8, seeks a judicial adjudication of such Indemnitee’s rights
under, or to recover damages for breach of, this Agreement, if successful on the
merits or otherwise as to all or less than all claims, issues or matters in such
judicial adjudication, the Indemnitee shall be entitled to recover from the
Indemnitor, and shall be indemnified by the Indemnitor against, any and all
reasonable Expenses actually incurred by such Indemnitee in connection with each
successfully resolved claim, issue or matter.

 

9.                                      NOTIFICATION AND DEFENSE OF CLAIMS

 

The Indemnitee agrees promptly to notify the Indemnitor in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information,
or other document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder, but the failure so
to notify the Indemnitor will not relieve the Indemnitor from any liability that
the Indemnitor may have to Indemnitee under this Agreement unless the Indemnitor
is materially prejudiced thereby.  With respect to any such Proceeding as to
which Indemnitee notifies the Indemnitor of the commencement thereof:

 

(A)                              The Indemnitor will be entitled to participate
therein at its own expense.

 

8

--------------------------------------------------------------------------------


 

(B)                               Except as otherwise provided below, the
Indemnitor will be entitled to assume the defense thereof, with counsel
reasonably satisfactory to Indemnitee.  After notice from the Indemnitor to
Indemnitee of the Indemnitor’s election to assume the defense thereof, the
Indemnitor will not be liable to Indemnitee under this Agreement for any legal
or other expenses subsequently incurred by Indemnitee in connection with the
defense thereof other than reasonable costs of investigation or as otherwise
provided below.  Indemnitee shall have the right to employ Indemnitee’s own
counsel in such Proceeding, but the fees and disbursements of such counsel
incurred after notice from the Indemnitor of the Indemnitor’s assumption of the
defense thereof shall be at the expense of Indemnitee unless (a) the employment
of counsel by the Indemnitee has been authorized by the Indemnitor, (b) the
Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Indemnitor and the Indemnitee in the conduct of the defense
of such action, (c) such Proceeding seeks penalties or other relief against the
Indemnitee with respect to which the Indemnitor could not provide monetary
indemnification to the Indemnitee (such as injunctive relief or incarceration)
or (d) the Indemnitor shall not in fact have employed counsel to assume the
defense of such action, in each of which cases the fees and disbursements of
counsel shall be at the expense of the Indemnitor.  The Indemnitor shall not be
entitled to assume the defense of any Proceeding brought by or on behalf of the
Indemnitor, or as to which the Indemnitee shall have reached the conclusion
specified in clause (b) above, or which involves penalties or other relief
against the Indemnitee of the type referred to in clause (c) above.

 

(C)                                The Indemnitor shall not be liable to
indemnify the Indemnitee under this Agreement for any amounts paid in settlement
of any action or claim effected without the Indemnitor’s written consent.  The
Indemnitor shall not settle any action or claim in any manner that would impose
any penalty or limitation on the Indemnitee without the Indemnitee’s written
consent.  Neither the Indemnitor nor Indemnitee will unreasonably withhold or
delay consent to any proposed settlement.

 

10.                               NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE
SUBROGATION

 

(A)                               The rights of indemnification and to receive
advancement of reasonable Expenses as provided by this Agreement shall not be
deemed exclusive of any other rights to which the Indemnitee may at any time be
entitled under applicable law, the Charter, the Bylaws, any other agreement, a
vote of stockholders, a resolution of the Board of Directors or otherwise,
except that any payments otherwise required to be made by the Indemnitor
hereunder shall be offset by any and all amounts received by the Indemnitee from
any

 

9

--------------------------------------------------------------------------------


 

other indemnitor or under one or more liability insurance policies maintained by
an indemnitor or otherwise and shall not be duplicative of any other payments
received by an Indemnitee from the Indemnitor in respect of the matter giving
rise to the indemnity hereunder; provided, however, that if indemnification
rights are provided by an Additional Indemnitor as defined in Section 18(B)
hereof, such Section shall govern.  No amendment, alteration or repeal of this
Agreement or any provision hereof shall be effective as to the Indemnitee with
respect to any action taken or omitted by the Indemnitee prior to such
amendment, alteration or repeal.

 

(B)                               To the extent that the Company maintains an
insurance policy or policies providing liability insurance for directors and
officers of the Company, the Indemnitee shall be covered by such policy or
policies in accordance with its or their terms to the maximum extent of the
coverage available and upon any “Change in Control” the Company shall use
commercially reasonable efforts to obtain or arrange for continuation and/or
“tail” coverage for the Indemnitee to the maximum extent obtainable at such
time.

 

(C)                               Except as otherwise provided in Section 18(B)
hereof, in the event of any payment under this Agreement, the Indemnitor shall
be subrogated to the extent of such payment to all of the rights of recovery of
the Indemnitee, who shall execute all papers required and take all actions
necessary to secure such rights, including execution of such documents as are
necessary to enable the Indemnitor to bring suit to enforce such rights.

 

(D)                               Except as otherwise provided in Section 18(B)
hereof, the Indemnitor shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
the Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement, or otherwise.

 

11.                               CONTINUATION OF INDEMNITY

 

(A)                               All agreements and obligations of the
Indemnitor contained herein shall continue during the period the Indemnitee is
an officer or a member of the Board of Directors of the Company and shall
continue thereafter so long as the Indemnitee shall be subject to any
threatened, pending or completed Proceeding by reason of such Indemnitee’s
Corporate Status and during the period of statute of limitations for any act or
omission occurring during the Indemnitee’s term of Corporate Status.  This
Agreement shall be binding upon the Indemnitor and its respective successors and
assigns and shall inure to the benefit of the Indemnitee and such Indemnitee’s
heirs, executors and administrators.

 

10

--------------------------------------------------------------------------------


 

(B)                               The Company shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all or a substantial part, of the business
and/or assets of the Company, by written agreement in form and substance
reasonably satisfactory to the Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.

 

12.                               SEVERABILITY

 

                                                If any provision or provisions
of this Agreement shall be held to be invalid, illegal or unenforceable for any
reason whatsoever, (i) the validity, legality, and enforceability of the
remaining provisions of this Agreement (including, without limitation, each
portion of any paragraph of this Agreement containing any such provision held to
be invalid, illegal or unenforceable, that is not itself invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby, and (ii) to
the fullest extent possible, the provisions of this Agreement (including,
without limitation, each portion of any paragraph of this Agreement containing
any such provision held to be invalid, illegal or unenforceable, that is not
itself invalid, illegal or unenforceable) shall be construed so as to give
effect to the intent manifested by the provisions held invalid, illegal or
unenforceable.

 

13.                               EXCEPTIONS TO RIGHT OF INDEMNIFICATION OR
ADVANCEMENT OF EXPENSES

 

                                                Notwithstanding any other
provisions of this Agreement, the Indemnitee shall not be entitled to
indemnification or advancement of reasonable Expenses under this Agreement with
respect to (i) any Proceeding initiated by such Indemnitee against the
Indemnitor other than a proceeding commenced pursuant to paragraph 8 hereof, or
(ii) any Proceeding for an accounting of profits arising from the purchase and
sale by Indemnitee of securities of the Company in violation of Section 16(b) of
the Exchange Act, rules and regulations promulgated thereunder, or any similar
provisions of any federal, state or local statute.

 

14.                               NOTICE TO THE COMPANY STOCKHOLDERS

 

                                                Any indemnification of, or
advancement of reasonable Expenses, to an Indemnitee in accordance with this
Agreement, if arising out of a Proceeding by or in the right of the Company,
shall be reported in writing to the stockholders of the Company with the notice
of the next Company stockholders’ meeting or prior to the meeting.

 

11

--------------------------------------------------------------------------------


 

15.                               HEADINGS

 

                                                The headings of the paragraphs
of this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.

 

16.                               MODIFICATION AND WAIVER

 

                                                No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by each
of the parties hereto.  No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

 

17.                               NOTICES

 

                                                All notices, requests, demands,
and other communications hereunder shall be in writing and shall be deemed to
have been duly given if (i) delivered by hand and received by the party to whom
said notice or other communication shall have been directed, or (ii) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed, if so delivered or mailed, as the case
may be, to the following addresses:

 

                                                If to the Indemnitee, to the
address set forth in the records of the Company.

 

                                                If to the Indemnitor, to:

 

Walker & Dunlop, Inc.

7501 Wisconsin Avenue

Suite 1200E

Bethesda, MD 20814

Attention:  Executive Vice President, General Counsel & Secretary

Fax No.:     (301) 500-1223

or to such other address as may have been furnished to the Indemnitee by the
Indemnitor or to the Indemnitor by the Indemnitee, as the case may be.

 

18.                               CONTRIBUTION

 

(A)                               To the fullest extent permissible under
applicable law, if the indemnification provided for in this Agreement is
unavailable to Indemnitee for any reason whatsoever, the Company, in lieu of
indemnifying Indemnitee, shall contribute to the amount incurred by Indemnitee,
whether for judgments, penalties, fines and settlements and reasonable expenses
actually incurred by or on behalf of an Indemnitee, in connection with any claim
relating to an indemnifiable event under this Agreement, in such proportion as
is deemed

 

12

--------------------------------------------------------------------------------


 

fair and reasonable in light of all of the circumstances of such Proceeding in
order to reflect (i) the relative benefits received by the Company and
Indemnitee as a result of the event(s) and/or transaction(s) giving cause to
such Proceeding; and/or (ii) the relative fault of the Company (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).

 

(B)                               The Company acknowledges and agrees that as
between the Company and any other entity that has provided indemnification
rights in respect of Indemnitee’s service as a director of the Company at the
request of such entity (an “Additional Indemnitor”), the Company shall be
primarily liable to Indemnitee as set forth in this Agreement for any
indemnification claim (including, without limitation, any claim for advancement
of Expenses) by Indemnitee in respect of any Proceeding for which Indemnitee is
entitled to indemnification hereunder.  In the event the Additional Indemnitor
is liable to any extent to Indemnitee by virtue of indemnification rights
provided by the Additional Indemnitor to Indemnitee in respect of Indemnitee’s
service on the Board at the request of the Additional Investor and Indemnitee is
also entitled to indemnification under this Agreement (including, without
limitation, for advancement of Expenses) as a result of any Proceeding, the
Company shall pay, in the first instance, the entire amount of any
indemnification claim (including, without limitation, any claim for advancement
of Expenses) brought by the Indemnitee against the Company under this Agreement
(including, without limitation, any claim for advancement of Expenses) without
requiring the Additional Indemnitor to contribute to such payment and the
Company hereby waives and relinquishes any right of contribution, subrogation or
any other right of recovery of any kind it may have against the Additional
Indemnitor in respect thereof.  The Company further agrees that no advancement
or payment by the Additional Indemnitor on behalf of Indemnitee with respect to
any claim for which Indemnitee has sought indemnification from the Company shall
affect the foregoing and the Additional Indemnitor shall be subrogated to the
extent of such advancement or payment to all of the rights of recovery of
Indemnitee against the Company.

 

19.                               GOVERNING LAW

 

                                                The parties agree that this
Agreement shall be governed by, and construed and enforced in accordance with,
the laws of the State of Maryland, without application of the conflict of laws
principles thereof.

 

13

--------------------------------------------------------------------------------


 

20.                               NO ASSIGNMENTS

 

                                                The Indemnitee may not assign
its rights or delegate obligations under this Agreement without the prior
written consent of the Indemnitor.  Any assignment or delegation in violation of
this paragraph 19 shall be null and void.

 

21.                               NO THIRD PARTY RIGHTS

 

                                                Except for the rights of an
Additional Indemnitor under paragraph 18(B) hereof: (a), nothing expressed or
referred to in this Agreement will be construed to give any person other than
the parties to this Agreement any legal or equitable right, remedy or claim
under or with respect to this Agreement or any provision of this Agreement; and
(b) this Agreement and all of its provisions are for the sole and exclusive
benefit of the parties to this Agreement and their successors and permitted
assigns.

 

22.                               COUNTERPARTS

 

                                                This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together constitute an agreement binding on all of the parties hereto.

 

[Signature page follows]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

WALKER & DUNLOP, INC.

 

 

 

 

 

 

 

By:

/s/ William Walker

 

Name:

William M. Walker

 

Title:

Chairman, President and Chief Executive Officer

 

 

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

By:

/s/ Michael D. Malone

 

Name:

Michael D. Malone

 

--------------------------------------------------------------------------------

 
